DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 01/04/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,063,956. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10,063,956 are clearly anticipated or similar in scope to the rejected claims 1-10 of the U. S. Pat. App (No. 17/140,852) with only obvious wording variations. For example:
U. S. Pat. App No. 17/140,852
U.S. Patent No. 10,063,956
1. An ear cushion comprising: a first surface configured to removably attach to an audio headset comprising a speaker, wherein the first surface is configured to be removably attached to the audio headset by an end user of the audio headset; a second surface configured to contact an ear of a user of the audio headset when the ear cushion is removably attached to the audio headset; and an identification component configured to identify a type of the ear cushion among a plurality of types of the ear cushion, the type of the ear cushion configured for use to modify playback of audio through the speaker based on the type of the ear cushion.

2. The audio headset of claim 1 further comprising a first set of identification components on the headset earpiece and a second set of identification components on the removable ear cup, wherein the first and second identification components couple when the removable ear cup is attached to the audio headset.



U. S. Pat. App No. 17/140,852
U.S. Patent No. 10,887,680
1. An ear cushion comprising: a first surface configured to removably attach to an audio headset comprising a speaker, wherein the first surface is configured to be removably attached to the audio headset by an end user of the audio headset; a second surface configured to contact an ear of a user of the audio headset when the ear cushion is removably attached to the audio headset; and an identification component configured to identify a type of the ear cushion among a plurality of types of the ear cushion, the type of the ear cushion configured for use to modify playback of audio through the speaker based on the type of the ear cushion.
1. An ear cushion comprising: a first surface configured to removably attach to an audio headset comprising a speaker, wherein the first surface is configured to be removed/attached to the audio headset by an end user of the audio headset; a second surface configured to face an ear of a user of the audio headset when the ear cushion is removably attached to the audio headset; one or more attachment components on the first surface configured to facilitate attachment of the ear cushion to the audio headset; and an identification component configured to identify a type of the ear cushion for audio adjustment at a mobile application, for playback though the speaker based on the type of the ear cushion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Tuesday and Thursday from 10:00 am to 8:00 pm, and may be reached on Monday, Wednesday and Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.




/SUHAN NI/Primary Examiner, Art Unit 2651